PER CURIAM.
Appellant’s motion for relief under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, denied in an order here appealed, fails to allege facts constituting a claim for relief under the aforementioned Rule. Although it appears that the lower court’s order denying the motion was based in part on matters dehors the record, we must, because of the aforementioned insufficiency of the motion, affirm. Cf. Webster v. State, Fla.App.1963, 156 So.2d 890.
Affirmed.
SMITH, C. J., and ALLEN and ANDREWS, JJ., concur.